Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 1, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  160741 & (22)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 160741
                                                                    COA: 349773
                                                                    Lenawee CC: 09-014191-FC
  MARSHALL SCOTT SOSBY,
          Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the November 19, 2019
  order of the Court of Appeals is considered and, it appearing to this Court that the case of
  People v Stovall (Docket No. 162425) is pending on appeal before this Court and that the
  decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case. The motion for appointment of counsel remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 1, 2021
         b0524
                                                                               Clerk